certificates of service.' Under these circumstances, it appears that
                appellant has abandoned this appeal, and we therefore grant respondent's
                motion, and
                              ORDER this appeal DISMISSED.




                                                               /                      ,   J.
                                                          Hardesty




                                                          Parraguirre




                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Christine W.
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




                      "The July 16, 2013, order was mailed to appellant at her last known
                address, but returned in the mail with no forwarding address. Appellant
                has an obligation to maintain a current address with this court and her
                failure to do so, leaving this court unable to communicate with her,
                constitutes an independent basis for dismissing this appeal.




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A